OPINION
SIMMS, Judge:
Plaintiff in Error, hereinafter referred to as defendant, was convicted in the District Court of Oklahoma County of the crime of Assault and Battery with a Dangerous Weapon, sentenced to Three and One-Half Years in the penitentiary, and appeals.
While defendant was represented in the trial court by the Public Defender of Oklahoma County; after trial he employed his own privately retained attorney, posted a bail bond in the amount of $2,000.00, paid his filing fee in this Court, and does not appeal as an indigent.
This cause was filed in this Court on March 18th, 1971, and defendant’s brief was due to be filed on or before September 18th, 1971. No brief was filed, nor extension of time requested, and this cause was submitted summarily by order of the Presiding Judge on September 28, 1971.
Therefore, we have carefully examined the record filed herein for fundamental error, and finding none, are of the opinion that the judgment and sentence should be, and the same is, hereby affirmed.
BUSSEY, P. J., and BRETT, J., concur.